Title: To Benjamin Franklin from Grey Elliott, 8 November 1773
From: Elliott, Grey
To: Franklin, Benjamin


Sir
Hammersmith 8th Novr. 1773
Agreable to my promise I take the Liberty of inclosing a State of the Produce of the Province of Georgia: it was Compiled by a Gentleman in the Customs, and is I think done with accuracy as he was assisted in it by most of the Gentlemen in trade, and every Light in their Power given. In the Year 1758 the Exports seem triffling, compared with the former and Succeeding Years, owing to the General Embargo which you may recollect took place in America that year. In the Year 1759 almost the whole Crop of Indigo made in Georgia was Shipt from Carolina, which was also the Case in 1762. In 1760 a Considerable increase appears, Chiefly in the Article of Deer Skins, which is thus to be accounted for, the Indian trade before that time was carried on almost entirely from Charlestown, altho sometimes when Vessels offered in Georgia, some small parcels of skins were shipped from thence, but scarce any had been so for two Years before: The Gentlemen concerned in that Branch in Charlestown, finding Men of property began to trade in Georgia, and fearing to Lose a Business then very profitable, Established a House in Savannah, and exported from thence. In the Years 1761 and 1762 you find the exports of that Article considerably decreased, this was owing to the Charlestown Gentlemen selling out their Stock and trade, for which they had a very considerable premium, to some Merchants in Savannah, but it being Stipulated that the purchase money should be paid in Skins and in Charlestown, from thence of Course they were exported. After that period the exports of that Article are regular. Silk you will find a decreasing Article since Government withdrew the bounty; few now except the Germans at Ebenezer breed Worms, and what little is made among them is owing to the Industry of a private Shop-keeper there. I must however observe that the imports into Great Britain have not lessened in proportion to the exports from Georgia, as I think at least one third of what appeared to be exported from thence while the Bounty continued, was raised by the Swiss on the Carolina side of Savannah River, and is now Shipped from Charlestown: the reason it was not exported from thence before was, that Altho they had the premium from the Society of Arts, in Carolina in common with the other Colonies, (at least I think so) yet the bounty from the Crown was confined to Georgia, and of Course they brought their Cocoons from Purysbourg[?] to the filature in Savannah. Silk cannot I think ever be a Staple while our Settlements are in a manner Confined to the Sea Coast, but I am persuaded it will be well worth while to encourage the Cultivation, or rather raising the White Mulberry in the back Settlements, for many reasons too tedious to trouble you with now. Tobacco is an Article that will soon be very Considerable, above 50 hogsheads were shipped in the Vessel I came over in, and when the Lands lately Ceded by the Indians are settled, I am persuaded many thousands of hogsheads will be raised in Virginia I am told the Crops rather are decreasing. The different Articles of Exports January last I have not got, but the Amount was £110,400. If any thing else in this Compilation appears worthy Your Attention and requires explanation, I shall with great pleasure as far as I can do it.
I must now beg Leave briefly to state to you the Affair of the Barony: should you think it proper to take up the matter when the Boards meet, it may perhaps not be unuseful. The Barony was granted originally by the Lords proprietors of South Carolina in the Year 1716 or 1718, but not run out till the Year 1732, some time but not long, before the Charter of Georgia was granted. I must own that it appears Clearly to me that the proprietors made known to the Trustees and their Officers, their Grant and Claim, and I believe the Lines of the original Survey are yet to be Seen. The president and Assistants alotted it at different times, as you will see by the extracts from their Minutes which I took the Liberty to leave with you; and some disbanded Soldiers, of whom some are yet alive, had the Kings bounty of Land, as it was termed, alotted them within the lines in the Year 1749. After the Trustees surrendered their Charter, and the Kings Government took place, the two first Governors did not Scruple to give Grants for several Alottments under the Trustees, and within the Barony; the last of these Mr. Ellis it is to be presumed was not ignorant of the Claim, for during his Administration, an Act was passed for Quieting possessions which appears to have been and certainly was Intended to defeat it: the Claimants however remonstrated against the Act here, and it was repealed by an Order in Council, this was I think about the year 1758. When Sir James Wright Came to the Government he, having I believe been Concerned for the Claimants, would not issue Warrants, or sign any Grants for Lands within the Limits of the Claim, which by this time were pretty well known, and in the Year 1764 or 1765 or thereabouts, an Act for the Limitation of Actions being passed in Georgia, a clause was by the Legislature Inserted in it, expressly excepting the Claim of Sir Wm Baker from being affected by it. Thus the matter stands; I think I mentioned to you the Offers of Composition, proposed by the Claimants to the holders of Land, which it must be acknowledged are Moderate and favorable, Yet in some particular cases almost Impossible to be complied with. By the Petition which I believe Mr. Knox furnished you with, the foundation of the Intended Application to the Crown thro him is clear and plain, yet he, having I presume particular reasons, misunderstood the Intent of it, and wrote to Committee of Correspondence that he wanted Authority to treat with the proprietors for the purchase, which was Certainly never Meant. I had some Correspondence with the Late Mr. Linwood and Mr. Baker the Claimants on the Subject, which if you think proper, I will Communicate to you, and when Mr. Baker comes to town, should you Judge it necessary, I will with your Approbation, and by no means otherwise, have a Conversation with him on the Subject, and if he can be brought to Join, or acquiesce in the solicitation you may make for Satisfaction to be made out of the Surplus of the produce of the Ceded Lands, it may perhaps not be unserviceable; but this I submit to Your better Judgment; as I will by no means Interest my self in this or any other matter relating to the province, but so far as you may approve; and I shall always be exceeding happy to have it in my power to furnish you with any information that may be of use while you remain in England, or Chuse to transact the Affairs of Georgia, and as this matter of the Barony is at present the most Interesting point, I could earnestly wish it may if possible be determined while you are here; as to myself I can with great truth assure you, that I am not in the least personally concerned in it.
I must now Apologize for this Long Scrawl, which I hope you will excuse. I shall be from home for some days, but should any thing I have touched upon in this Letter, require my Waiting upon you in the mean time, a Line directed for me at Hammersmith will come to my hands. I am with respect Sir Your most Obedient Humble Servant
Grey Elliott

A vessel sails for Georgia in about 8 or 10 days, Should you have occasion to write.

